Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 and 8-14 are pending.  Claims 7 and 15 have been canceled.   Note that, Applicant’s amendment and arguments filed May 3, 2021, have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed September 21, 2021, have been withdrawn:
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Peitersen et al (US 9,023,782) in view of DuPont Capstone Fluorosurfactant FS-50 (1); DuPont Capstone Fluorosurfactants; “For High Value-In-Use Applcations that Require Maximum Performace” (2); Tivida FL2300 – The High Speed Fluorsurfactant (3); and/or High-speed flourosurfctants; Excellent balance of product performance and ecotoxicological impact, Schellenberger et al (4).  

Peitersen et al do not teach the use of the specific fluorinated surfactant as recited by the instant claims or a composition containing a specific fluorinated surfactant, a C1-C3 alkanol, ethylene glycol hexyl ether, propylene glycol propyl ether, an alkanolamine, a hydroxide, a non-fluorinated surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
DuPont Capstone Fluorosurfactant FS-50 (1) teaches that FS-50 is an amphoteric fluorosurfactant that significantly reduces the surface tension of aqueous solutions and is also useful in providing sustained foam.  FS-50 is recommended as a 
DuPont Capstone Fluorosurfactants (2) teaches fluorinated surfactants which may be used in industrial cleaning products which enhance the properties of formulations by improving properties such as wetting and spreading, leveling, penetrating, foaming control, and substantially reducing surface tension.  See page 2.  Specific fluorosurfactants which are suitable for cleaning and glass or other hard surfaces include FS-30, FS-31, FS-61, FS-65, FS-50, FS-51, etc.  See page 3.  
Tivida FL2300 (3) teaches that Tivida FL 2300 has a branched structure and is a C2-fluorosurfactant, which exhibits favorable environmental properties such as no oral toxicity, no aquatic toxicity, no inhalation toxicity.  This surfactant is an anionic fluorosurfactant which provides exceptionally fast lowering of surface tension for a broad spectrum of water and solvent systems.  See pages 1-3.  
High-speed fluorosurfactants; Schellenberger et al (4) teaches a new class of more environmentally-friendly fluorosurfactants based on C2 perfluoroalkyl chains.  The branched short-chain structure yields a low static surface tension and exceptional dynamic properties.  Suitable surfactants are sold under the tradename Tivida FL-2300.  See pages 1-3.   
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a specific fluorosurfactant such as FS-50 or Tivida FL-2300 in the composition taught by Peitersen et al, with a reasonable expectation of success, because (1) or (2); and (3) or (4) teach the use of fluorosurfactants such as FS-50 and Tivida FL-2300, respectively, in cleaning 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific fluorinated surfactant, a C1-C3 alkanol, ethylene glycol hexyl ether, propylene glycol propyl ether, an alkanolamine, a hydroxide, a non-fluorinated surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because Peitersen et al in view of (1), (2), (3) and/or (4) suggest a composition containing a specific fluorinated surfactant, a C1-C3 alkanol, ethylene glycol hexyl ether, propylene glycol propyl ether, an alkanolamine, a hydroxide, a non-fluorinated surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peitersen et al (US 9,023,782) in view of DuPont Capstone Fluorosurfactant FS-50 (1); DuPont Capstone Fluorosurfactants; “For High Value-In-Use Applcations that Require Maximum Performace” (2); Tivida FL2300 – The High Speed Fluorsurfactant (3); and/or High-speed flourosurfctants; Excellent balance of product performance and ecotoxicological impact (4) as applied to claims 1-5, 12, and 13 above, and further in view of Lynch et al (US 8,476,214) and Kron et al (US 8,951,954).

Lynch et al teach a multi-functional hard surface treating composition which includes a surfactant system and at least one alkylene glycol alkyl ether.  See Abstract.  The anionic surfactant is used in an amount of greater than 0 to about 1% by weight and exemplary anionic surfactant include an alkali metal salt of a secondary alkane sulphonate, etc.  See column 4, lines 25-69.  A detergent is present in an amounts of from greater than 0 to about 0.5% by weight, wherein the detergent enhances cleaning by the composition and also preferably suitable for adjusting the pH of the composition.  A preferred detergent which also serves to adjust the pH is ammonium hydroxide.  
Glycols such as propylene glycol or ethylene glycol may be used in the composition wherein the glycol acts as a solvent, a cleaner, and a humectant, and is present in amounts from about 0.1 to less than 1% by weight. See column 5, line 50 to column 6, line 30.  
	Kron et al teach a low organic compound cleaner composition which includes a diethylene glycol monoalkyl ether, benzyl alcohol, and a fluorosurfactant.  See Abstract.  The pH of the composition may be adjusted by the addition of a base to the composition and suitable bases include sodium hydroxide, ammonium hydroxide, etc.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use ammonium hydroxide in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkali metal alkane sulfonate surfactant in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et al teach the use of an alkali metal salt of a secondary alkane sulphonate surfactant in a similar composition and further, Peitersen et al teach the use of anionic surfactants in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use propylene glycol in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et al teach that propylene glycol may be used as a solvent, a cleaner, and a humectant in a similar composition and further, Peitersen et al teach the use of various solvents in general.  
Response to Arguments
	With respect to the rejection of the instant claims using Peitersen et al in view of DuPont Capstone Fluorosurfactant FS-50 (1); DuPont Capstone Fluorosurfactants; “For High Value-In-Use Applcations that Require Maximum Performace” (2); Tivida FL2300 – The High Speed Fluorsurfactant (3); and/or High-speed flourosurfactants; Excellent balance of product performance and ecotoxicological impact (4), Applicant states that 

In response, note that, the Examiner asserts, as stated previously, that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Peitersen et al in view (1), (2), (3), and/or (4) suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
	For example, Peitersen et al clearly teach compositions comprising about 1 to about 50% alkaline source, wherein less than about 1% by weight of said alkaline source is sodium hydroxide, about 1% to about 80% by weight of surfactant, and about 1% to about 90% by weight of solvent system (See column 3, lines 1-30 of Peitersen et al) and that other suitable alkalinity sources include isopropanolamine, etc. (See column 6, lines 45-69 of Peitersen et al), such that Peitersen et al clearly suggests compositions containing  sodium hydroxide and isopropanolamine as recited by the instant claims.  Additionally, Peitersen et al clearly teach that suitable solvents include isopropanol, 1-propanol, propylene glycol monopropyl ether, ethylene glycol monohexyl ether, etc., and mixtures thereof (See column 9, line 15 to column 10, line 35 of Peitersen et al), which would clearly suggest a mixture, for example, of propanol, ethylene glycol monohexyl ether, and propylene glycol monopropyl ether in the specific amounts as recited by the instant claims.   
Peitersen et al is the primary reference and clearly teaches about 1% to about 80% by weight of a wide variety of surfactants and mixtures of surfactant (See column 3, lines 1-30 of Peitersen et al) which would clearly suggest using, for example, 0.5% or 2% by weight of a fluorosurfactant in the composition as taught by Peitersen et al whieh clearly falls within the scope of the instant claims.  
While instant claim 1 now recites “consisting of”, the Examiner asserts that Peitersen et al do not require any additional components that would be excluded by the 
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Obviousness does not require certainty of success; it requires only a reasonable expectation of success.  PAR Pharm., Inc. v. TWE Pharm., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014) (“The reasonable expectation of success requirement for obviousness does not necessitate an absolute certainty for success.”).  Thus, the Examiner asserts that the teachings of Peitersen et al in view of (1), (2), (3), and (4) are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of the instant claims 6, 8-11, and 14 under 35 USC 103 using Peitersen et al in view of DuPont Capstone Fluorosurfactant FS-50 (1); DuPont Capstone Fluorosurfactants; “For High Value-In-Use Applcations that Require Maximum Performace” (2); Tivida FL2300 – The High Speed Fluorsurfactant (3); and/or High-speed flourosurfctants; Excellent balance of product performance and ecotoxicological impact (4), further in view of Lynch et al and Kron et al, Applicant states that the teachings of Peitersen et al in view of (1), (2), (3), and (4) are not sufficient to suggest the claimed invention and that the teachings of Lynch et al an Kron et al are not relied upon for their teaching of ammonium hydroxide, propylene glycol, or an alkali metal alkane sulfonate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use ammonium hydroxide in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et al teach that the use of ammonium hydroxide in a similar composition enhances cleaning ability and serves as a pH adjuster; Kron et al teach the equivalence of sodium hydroxide and ammonium hydroxide a pH adjusters, and further, Peitersen et al teach the use of sodium hydroxide and various other pH adjusting compounds and such enhanced cleaning would be desirable in the compositions taught by Peitersen et al.  Also, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an alkali metal alkane sulfonate surfactant in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et al teach the use of an alkali metal salt of a secondary alkane sulphonate surfactant in a similar composition and further, Peitersen et al teach the use of anionic surfactants in general.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/July 26, 2021